Citation Nr: 1416354	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-34 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2 (diabetes).  

2.  Entitlement to service connection for peripheral neuropathy.  

3.  Entitlement to service connection for coronary artery disease.  

4.  Entitlement to service connection for right foot Charcot arthropathy.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from July 1962 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision by the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record in this matter consists of paper and electronic claims files and has been reviewed.  Relevant evidence has not been added to the record since the most recent supplemental statement of the case (SSOC) dated in February 2010.  38 C.F.R. 
§§ 19.31, 20.1304 (2013).   


FINDINGS OF FACT

1.  The Veteran did not serve on the landmass or the inland waters of the Republic of Vietnam.

2.  Chronic diabetes was not shown in service or for many years thereafter, and any current diabetes is unrelated to service or to a disease or injury of service origin.   

3.  Chronic peripheral neuropathy was not shown in service or for many years thereafter, and any current peripheral neuropathy is unrelated to service, to a disease or injury of service origin, or to a service-connected disorder.   

4.  Chronic coronary artery disease was not shown in service or for many years thereafter, and any current heart disease is unrelated to service, to a disease or injury of service origin, or to a service-connected disorder.   

5.  A chronic foot problem was not shown in service or for many years thereafter, and any current foot problem is unrelated to service, to a disease or injury of service origin, or to a service-connected disorder.   

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for service connection for right foot Charcot arthropathy have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of February 2005 and April 2009 letters sent to the Veteran which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, following full notification, the claims on appeal were readjudicated in the SOC and SSOC of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).    

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent private and VA treatment records and reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the claims has been obtained.  VA obtained the Veteran's STRs, relevant private and VA medical evidence, and medical evidence from the Social Security Administration (SSA).  The Veteran has not indicated that there are additional records that VA should obtain on his behalf.  VA obtained and included in the claims file the Veteran's service personnel records (SPRs).  To assist the Veteran in the development of his claim that he incurred his disabilities due to herbicide exposure in Vietnam, VA sought and received assistance from the U.S. Army and Joint Services Records Research Center (JSRRC).  The JSRRC provided VA with a report detailing its findings, to include reviewing information it gleaned from records reviewed at the National Archives and Records Administration (NARA).  And VA provided the Veteran with the opportunity to testify before the Board in support of his claims; however, the Veteran declined this opportunity.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, VA's duty to provide an examination for the claims on appeal was not triggered.  While the Veteran has current diagnoses underlying each of the claims, there is no evidence of an in-service event, injury, or disease that might relate to one of the disorders.  The Veteran's claim to service connection is based on his assertion that he was exposed to herbicides while serving in Vietnam.  As will be detailed further below, however, the evidence establishes that the Veteran did not serve on Vietnamese landmass or in its inland waterways.  Thus, there is no evidence supporting his claim to in-service herbicide exposure.  Further, the Veteran's STRs are silent for any complaints or treatment of diabetic, neuropathic, heart, or foot problems during service.  As there is no evidence indicating an in service event, injury, or disease with respect to the Veteran's diagnosed disorders, VA's duty to provide an examination has not been triggered here.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79.

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Claims for Service Connection

The Veteran asserts that he developed diabetes and heart disease as the result of exposure to herbicides while serving in the Republic of Vietnam in the mid 1960s.  He further asserts that his diabetes caused his heart, peripheral neuropathy, and Charcot foot disorders.      

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The provisions regarding presumptive service connection apply in this matter as heart disease, diabetes, and peripheral neuropathy (an organic disease of the nervous system) are listed under 38 C.F.R. § 3.309(a).     

Further, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and who has one of the listed diseases under 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  In relevant part, 38 C.F.R. § 3.309(e) provides that where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, coronary artery disease, diabetes, and acute and subacute peripheral neuropathy shall be service connected, even though there is no record of such disease during service.  

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this matter, the record establishes that the Veteran currently has diabetes, peripheral neuropathy, heart disease, and a Charcot right foot.  Private medical evidence dated from the mid 2000s documents extensive treatment the Veteran has received for these disorders.  Nevertheless, the Board finds service connection unwarranted in this matter.  

First, a presumptive service connection finding under 38 C.F.R. § 3.309(e) is unwarranted because the Veteran's assertion that he served on Vietnam landmass is entirely unsupported by the record.  The Veteran maintains that, while serving in coastal Vietnamese waters aboard the U.S.S. GEORGE K. MACKENZIE (DD-836), he traveled by small craft to Vietnam, and thereby set foot on Vietnamese landmass.  He indicated in statements of record that he did this in order to provide information to land-based U.S. military personnel.  The record is devoid, however, of any documentation or information that would support the Veteran's claim.  Rather, the evidence of record indicates that he, and all other members aboard the MACKENZIE at that time, in fact did not set foot in Vietnam.  In particular, a July 2009 report from JSRRC indicates that no available information supports the contention that sailors aboard the MACKENZIE set foot in Vietnam.  The report confirms the Veteran's presence aboard the MACKENZIE in the waters just off the coast of Vietnam.  The report details combat assistance the ship provided to U.S. military personnel fighting on land.  But the report concludes that no evidence indicates onshore service by any of the MACKENZIE's sailors.  See M21-1MR, IV.ii.1.H.28.h ("Service aboard a ship that anchored in an open deep-water harbor ... along the Republic of Vietnam coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides.").  Further, the JSRRC report indicates that deck logs were reviewed and similarly proved negative.  M21-1MR, IV.ii.2.C.10.  The Board also notes that the Veteran's SPRs and STRs are entirely negative for any information that would indicate that he served on Vietnam landmass or in inland waters.  Indeed, the Veteran did not receive any medals, awards, or commendations that would signify service on Vietnam landmass or in its inland waterways.  Based on the entirety of the evidence record, a presumptive service connection finding under 38 C.F.R. § 3.309(e) is unwarranted.

Second, a direct service connection finding is unwarranted.  See Haas, 525 F.3d at 1193 (Fed. Cir. 2008) ("even servicemembers who are not entitled to the presumption of exposure are nonetheless entitled to show that they were actually exposed to herbicides"); Combee v. Brown, 5 Vet. App. 248 (1993).  There is no evidence of record that the Veteran had diabetic, neuropathic, heart, or foot problems during service.  The STRs are entirely negative for such disorders, as is the July 1968 separation report of medical examination.  Indeed, the earliest evidence of record of any of the Veteran's problems is found in private treatment records dated in the mid 2000s.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Moreover, the record does not include any competent evidence establishing a nexus or relationship between the current disorders and any event, injury, or disease during active service.  

Third, for the same reasons, a presumptive service connection finding under 38 C.F.R. § 3.309(a) is unwarranted.  No evidence documents onset of any of the disorders within the first year of discharge from service.  

Fourth, a secondary service connection finding is unwarranted because the Veteran is not service connected for his diabetes.  38 C.F.R. § 3.310.   

In assessing the Veteran's claims, the Board has considered his lay assertions that he incurred his disorders during service.  However, these comments are unpersuasive with regard to the issue of medical etiology.  The Veteran may be competent to attest to symptoms he may observe or sense.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  But the Veteran's statements regarding the etiology of his disorders are of no probative value.  The disorders at issue involve internal pathologies that are beyond his capacity for lay observation.  Their etiology and development cannot be determined through observation or by sensation such as feeling.  The Veteran is simply not a competent witness to render a medical opinion linking an internal disorder first documented in the mid 2000s to service that ended almost 40 years earlier.  He does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical questions before the Board, the medical evidence documenting onset of the disorders many years after service is of greater evidentiary value.  In the final analysis, the medical evidence countering the Veteran's claims weighs substantially more than his lay assertions regarding etiology.     

In sum, the record indicates that the Veteran developed diabetes, peripheral neuropathy, coronary artery disease, and right Charcot foot several decades following service.  Further, the record indicates that he did not serve in Vietnam or in its inland waterways.  Hence, the preponderance of the evidence indicates that the Veteran's disorders are unrelated to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, a service connection finding is unwarranted here on either a direct, a presumptive, or a secondary basis.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

Parenthetically, the Board has considered a March 2005 statement from the Veteran's representative that, "[w]e would like to add asbestos exposure to the claim[.]"  The record does not contain any additional assertions regarding asbestos.  In any event, the assertion does not change in any way the Board's finding that service connection is unwarranted for the disorders on appeal.  

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  Asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  VA has also acknowledged that asbestos exposure was not uncommon in and around U.S. Navy ships.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C; VAOPGCPREC 4-2000.  

However, there is no presumption that a veteran was exposed to asbestos in-service, and there is no presumption to service connection for a veteran that had been exposed.  Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002).  General requirements for direct service connection under 38 C.F.R. § 3.303 must be satisfied in claims to service connection based on asbestos exposure.  In this matter, these requirements have not been approximated.  Though it is possible the Veteran was exposed to asbestos during service, none of the disorders at issue here is listed in the M21-1MR as a disorder associated with asbestos exposure.  Further, there is no competent medical evidence linking any of the disorders at issue here to in-service asbestos exposure.    


ORDER

Entitlement to service connection for diabetes is denied.    

Entitlement to service connection for peripheral neuropathy is denied.    

Entitlement to service connection for coronary artery disease is denied.    

Entitlement to service connection for right foot Charcot arthropathy is denied.    



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


